Exhibit 10(iii).28

 

AMENDMENT TO THE 1999

AMENDED AND RESTATED EQUITY PARTICIPATION PLAN

OF

SAFEWAY INC.

 

Adopted by the Board of Directors on May 2, 2004

 

Safeway Inc., a Delaware corporation (the “Company”), adopted The 1999 Amended
and Restated Equity Participation Plan of Safeway Inc. (the “Plan”), effective
upon the approval of the Plan by the stockholders of the Company. The
stockholders of the Company approved the Plan at the Company’s meeting of
stockholders held on May 11, 1999. The Plan was amended to increase the
aggregate number of shares of Common Stock issuable under the Plan by an
amendment to the Plan adopted by the Board on February 25, 2003, and such
amendment was approved at the Company’s annual meeting of stockholders on May
15, 2003. The Plan was further amended by the Board of Directors on February 26,
2004. The Company desires to further amend the Plan to prohibit repricing of
equity awards under the Plan without stockholder approval and to prohibit the
use of loans by directors and officers to exercise stock options or other equity
awards.

 

Pursuant to Section 11.2 of the Plan, the Board of Directors of the Company (the
“Board”) hereby adopts this Amendment to the Plan, effective as of May 2, 2004.

 

1. Section 10.2 of the Plan is hereby amended to read in its entirety as
follows:

 

10.2 Duties and Powers of Committee. It shall be the duty of the Committee to
conduct the general administration of the Plan in accordance with its
provisions. The Committee shall have the power to interpret the Plan and the
Award Agreements, and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith, to
interpret, amend or revoke any such rules and to amend any Award Agreement
provided that the rights or obligations of the Holder of the Award that is the
subject of any such Award Agreement are not affected adversely. Notwithstanding
the foregoing, except as provided in Section 11.3, neither the Committee nor the
Board shall, without the approval of the stockholders of the Company, authorize
the amendment of any outstanding Award to reduce its exercise price.
Furthermore, except as provided in Section 11.3, no Award shall be canceled and
replaced with the grant of an Award having a lesser per share exercise price
without the further approval of stockholders of the Company. Any grant or award
under the Plan need not be the same with respect to each Holder. Any
interpretations and rules with respect to Incentive Stock Options shall be
consistent with the provisions of Section 422 of the Code. In its absolute
discretion, the Board may at any time and from time to time exercise any and all
rights and duties of the Committee under the Plan except with respect to matters
which under Rule 16b-3 or Section 162(m) of the Code, or any regulations or
rules issued thereunder, are required to be determined in the sole discretion of
the Committee. Notwithstanding the foregoing, the full Board, acting by a
majority of its members in office, shall conduct the general administration of
the Plan with respect to Options and Dividend Equivalents granted to Independent
Directors.



--------------------------------------------------------------------------------

2. Section 11.2 of the Plan is hereby amended in its entirety as follows:

 

11.2 Amendment, Suspension or Termination of the Plan. Except as otherwise
provided in this Section 11.2, the Plan may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Board. However, without approval of the Company’s stockholders given within
twelve months before or after the action by the Board, no action of the
Administrator may (a) except as provided in Section 11.3, increase the limits
imposed in Section 2.1 on the maximum number of shares which may be issued under
the Plan, (b) materially increase the benefits available to participants under
the Plan, (c) amend the Plan to authorize the amendment of any outstanding Award
to reduce its exercise price (except as provided in Section 11.3) or (d) amend
the Plan to permit the cancellation and replacement of any outstanding Award
with the grant of an Award having a lesser per share exercise price (except as
provided in Section 11.3). No amendment, suspension or termination of the Plan
shall, without the consent of the Holder alter or impair any rights or
obligations under any Award theretofore granted or awarded, unless the Award
itself otherwise expressly so provides. No Awards may be granted or awarded
during any period of suspension or after termination of the Plan, and in no
event may any Incentive Stock Options be granted under the Plan after the first
to occur of the following events:

 

(a) The expiration of ten years from the date the Plan is adopted by the Board;
or

 

(b) The expiration of ten years from the date the Plan is approved by the
Company’s stockholders under Section 11.5.

 

For purposes of the preceding sentence, the adoption by the Board of an
amendment to the Plan increasing the aggregate number of shares of Common Stock
issuable under the Plan, and the approval of such amendment by the stockholders
of the Company within twelve months pursuant to Section 11.5, shall be treated
as the adoption of the Plan by the Board, and the approval of the Plan by the
Company’s stockholders, respectively.

 

3. Section 11.5 of the Plan is hereby amended to read in its entirety as
follows:

 

11.5 Approval of Plan by Stockholders. The Plan will be submitted for the
approval of the Company’s Stockholders within twelve months after the date of
the Board’s initial adoption of the Plan. Any amendment to the Plan increasing
the aggregate number of shares of Common Stock issuable under the Plan, and any
other amendment to the Plan that requires the approval of the Company’s
stockholders, will be submitted for the approval of the Company’s stockholders
within twelve months after the date of the Board’s adoption of such amendment.
In addition, to the extent required under Section 162(m) of the Code, if the
Board determines that Awards other than Options or Stock Appreciation Rights
which may be granted to Section 162(m) Participants should continue to be
eligible to qualify as performance-based compensation under Section 162(m)(4)(C)
of the Code, the Performance Criteria must be disclosed to and approved by the
Company’s stockholders no later than the first stockholder meeting that occurs
in the fifth year following the year in which the Company’s stockholders
previously approved the Performance Criteria.

 

2



--------------------------------------------------------------------------------

4. Section 11.7 of the Plan is hereby amended to read in its entirety as
follows:

 

11.7 Loans. The Committee may, in its discretion, extend one or more loans to
Employees (other than any Director or officer of the Company) in connection with
the exercise or receipt of an Award granted or awarded under the Plan, or the
issuance of Restricted Stock or Deferred Stock awarded under the Plan. The terms
and conditions of any such loan shall be set by the Committee. Notwithstanding
the foregoing, no loan shall be made to an Employee under this Section to the
extent such loan shall result in an extension or maintenance of credit, an
arrangement for the extension of credit, or a renewal of an extension of credit
in the form of a personal loan that is prohibited by Section 13(k) of the
Exchange Act or other applicable law. In the event that the Administrator
determines in its discretion that any loan under this Section is or will become
prohibited by Section 13(k) of the Exchange Act or other applicable law, the
Administrator may provide that such loan is immediately due and payable in full
and may take any other action in connection with such loan as the Administrator
determines in its discretion to be necessary or appropriate for the repayment,
cancellation or extinguishment of such loan.

 

IN WITNESS WHEREOF, the Board of Directors of Safeway Inc. has hereunder adopted
this Amendment to the Plan as indicated by the signature of the duly authorized
officer of Safeway Inc. this 25th day of June, 2004.

 

SAFEWAY INC.

By:

 

/s/ Linda C. Sayler

--------------------------------------------------------------------------------

Name:

 

Linda C. Sayler

Title:

 

Secretary

 

3